BERANEK, Judge.
Plaintiffs appeal from a final judgment entered on a jury verdict for the defendant in a personal injury action. Appellants contend that the evidence required that a verdict be directed against the appellee on the issue of whether a particular crane operator, who negligently injured plaintiff, was the employee of appellee or the borrowed servant of appellant’s own employer at the time of the injury. We have reviewed the record and the briefs and find that the borrowed servant issue was a proper one for submission to the jury on conflicting evidence. See Berrier v. Associated Indemnity Co., 142 Fla. 351, 196 So. 188 (1940), and Postal Telegraph & Cable Co. v. Doyle, 123 Fla. 695, 167 So. 358 (1936), modified 128 Fla. 707, 175 So. 515 (1937). We have examined appellants’ remaining point on appeal and find that error has not been demonstrated. The final judgment below is affirmed.
AFFIRMED.
ANSTEAD and HERSEY, JJ., concur.